Title: To John Adams from Stephen Peabody, 9 April 1815
From: Peabody, Stephen
To: Adams, John


				
					Hond. Sir,
					Sunday morning April 9th. 1815
				
				With a trembling hand, I inform you of the removal of my dear Companion and best friend, by the stroke of death, this morning, between three & 4 OClock. She was seiz’d with a lung-complaint, was yesterday unwell but not confind; went to bed comfortable, and slept till after midnight, waked in distress, and soon was call’d without any peculiar struggle, in the full exercise of reason, I trust to a better world! My loss is irreparable!May Heaven support me, and all her mourning Friends!—We propose to have the funeral on Wednesday next, wish for the presence of such of our friends, as are able to attend, “to mourn with those who mourn! Let me have your prayers, that I may be supported under this sore bereavement!—Wishing the surviving  Sister divine consolations, I / am dear Sir, / Your distressed Brother—
				
					S. Peabody
				
				
			